UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2014 SOUTHWEST BANCORP, INC. (Exact name of registrant as specified in its charter) Oklahoma 001-34110 73-1136584 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 608 South Main Street, Stillwater, Oklahoma (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (405)742-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On July 28, 2014, Southwest Bancorp, Inc. (“Southwest”) announced that Bank SNB, National Association, Southwest’s wholly owned banking subsidiary, intends to file an application with the State of Oklahoma State Banking Department seeking to convert from a national association to an Oklahoma state-chartered bank (the “Charter Conversion”).The Charter Conversion is expected to be completed in the third or fourth calendar quarter of 2014. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. July 28, 2014 SOUTHWEST BANCORP, INC. By:/s/ Mark W. Funke Name: Mark W. Funke Title: President amd CEP
